Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered July 27, 1992, convicting defendant upon his plea of guilty of the crimes of reckless endangerment in the first degree and driving while intoxicated.
Defendant’s only contention is that the 2 to 6-year prison sentence that he received upon his conviction of reckless endangerment in the first degree is harsh and excessive. Defendant pleaded guilty knowing that he could receive the sentence ultimately imposed, which was less than the harshest possible sentence. Given these facts and defendant’s criminal record, we find no reason to disturb the sentence imposed by County Court.
Weiss, P. J., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.